JAMESON, Senior District Judge
(dissenting):
I would affirm the conclusion of the district court that the improvements disclosed by the patent would not have been obvious to one with ordinary skill in the art.
I agree with the majority that obviousness under 35 U.S.C. § 103 is a question of law. Nevertheless, as stressed in Graham v. John Deere Co., 383 U.S. 1, 17, 86 S.Ct. 684, 694, 15 L.Ed.2d 545 (1966), the resolution of the obviousness issue
“lends itself to several basic factual inquires. Under § 103, the scope and content of the prior art are to be determined; the differences between the prior art and the claim at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background, the obviousness or nonobviousness of the subject matter is determined.”
In resolving the obviousness issue the district court considered the three basic factual inquiries outlined in Graham. The findings of fact made by the district court with respect to those inquiries may not be overturned unless clearly erroneous.
I. Factual Inquiries
A. Nature of the Gettelman Snow-thrower
An object of the Gettelman patent was “to provide a snow remover of the rotary type which will not clog with wet and heavy snow conditions and which may be operated by a relatively small economic pedestrian-guided power tractor.” As stated by the district court:
“The allegedly unique claim of the patent in suit, as evidenced by the amendment necessary to overcome the patent examiner’s initial rejection, was the positioning of the rotor with respect to the feeder reel.1 By arranging the rotor and feeder reel so that the peripheral circumferential path of travel of the rotor was behind the axis of the feeder reel but in partial overlap with the feeder reel’s peripheral circumferential path of travel, the patentee claimed to have assured that the rotor would not engage unbroken snow, yet would completely eject collected snow faster than it could accumulate and pack between the feeder reel blades.”
The district court found “on the basis of the testimony presented” that the patentee was correct “as to his factual representations concerning the operation of his machine”; that “the relative positioning and relative speeds of the feeder reel and rotor described do preclude contact between the rotor and unbroken or packed snow”; and that “such contact, in heavy or wet snow conditions, would slow down the rotor so that it would not act as a blower unless an uncommercially feasible amount of power were used”.
It does not appear to me that either the patent itself or the evidence presented by either party established the existence of an open space between the interior ends of the feeder reel blades which would cause the rotor to engage unbroken snow. In discussing the Vanvick *1201patent the district court noted that the rotor in that invention still contacted unbroken snow even though the rotor was positioned behind the feeder reels “because a rather large space was allowed between the interior ends of the feeder reel blades”. Thus, it is clear that the district court was aware of the effect of an open space between the central inner edges of the feeder reels with respect to the rotor contacting unbroken snow. I do not believe it can be said that the court’s finding that the relative positioning and speeds of the feeder reel and rotor precluded contact between the rotor and unbroken snow is clearly erroneous. ■
B. Comparison of Gettelman Snow-thrower to Prior Art
The district court found that, “Most of the prior art patents were for snow plow structures designed to be operated on motor vehicles. Thus, considerable power to operate the rotor was available when heavy or wet snow was encountered, and the need to protect the rotor was not as great.” For example, the court found that the rotors of the snow-throwers 'described in the Swiss I and Ritchie patents, which were designed to be operated by truck or tractor, engaged unbroken snow.
Nevertheless, as the district court noted, the problem created by rotor contact with unbroken snow, especially heavy wet snow, was recognized and attempts were made to protect the rotors. In the Vanvick snowthrower patented in 1952, which was the “only example of prior art advanced by the defendant which is purely a pedestrian guided snowthrower” the rotor was placed behind and transverse to the feeder reel. Rotor contact with unbroken snow was still possible, however, because “a rather large space was allowed between the interior ends of the feeder reel blades”. To protect the rotors, a diverting wedge was placed in the open space between the ends of the feeder reel.
Summarizing the differences between the Gettelman patent and prior art patents, the district court stated:
. “When Mr. Gettelman filed his application, he demonstrated a new method of solving the problems which, as has been shown, were plaguing inventors working on snow removal machines. By placing the rotor on an axis parallel to the feeder reel axis but positioned rearwardly so that the peripheral circumferential path of travel was behind the feeder reel axis, he avoided the problem of rotor engagement with unbroken snow. Furthermore, by overlapping the paths of the blades of each mover, he designed a means whereby the rotor blades could reach into the area where snow was deposited by the feeder reel and eject it before it could accumulate into a practically unmanageable amount. It is apparent that such a result was being sought by others familiar with the art at that time. It is also apparent that the approaches they took were not even close to that taken by Mr. Gettelman.”
The district court’s findings with respect to the differences between the Gettelman patent and prior art patents are founded on substantial evidence and are not clearly erroneous. As the evidence indicates, the rearward positioning of the rotor so that it reached between the feeder reel, thus preventing clogging, and the fact that the rotor did not contact unbroken snow distinguished the Gettelman snowthrower from all prior art.
C. The Level of Ordinary Skill
Implicit in the district court’s opinion is the finding that the level of ordinary skill in the art was not so advanced that Gettelman’s invention would have naturally occurred to a mechanic skilled in the art. The court’s analysis of the prior art, including the Ritchie, Swiss I and Vanvick patents, indicates that the designers of snowthrowers had been aware for some time of the problem of clogging caused by heavy wet snow conditions and the fact that the rotor contacted unbroken snow. This problem was especially critical with respect to pedestrian guided snowthrowers. Numerous meth*1202ods were employed by designers to solve the problem. Gettelman’s solution to the problem . was both novel and useful. During the trial, Phelps, a snowthrower manufacturer, recognized the unique characteristics of the Gettelman invention and testified that he wished he had thought of it first.2 I conclude that the court’s finding with respect to the level of the art was not clearly erroneous.
II. Obviousness
The majority opinion correctly notes that, “The mere aggregation of a number of old parts or elements which, in aggregation, perform or produce no new or different function or operation than that theretofore performed or produced by them, is not a patentable invention”. A&P Tea Co. v. Super Market Equipment Corp., 340 U.S. 147, 151, 71 S.Ct. 127, 130, 95 L.Ed. 162 (1950), quoting from Lincoln Engineering Co. v. Stewart-Warner Corp., 303 U.S. 545, 549, 58 S.Ct. 662, 82 L.Ed. 1008 (1938). Accord, Toro Manufacturing Corp. v. Jacobsen Manufacturing Co., 357 F.2d 901, 903 (7th Cir. 1966). On the other hand, it is likewise true, as stated in Higley v. Brenner, 128 U.S.App.D.C. 290, 387 F.2d 855, 858 (1967), that, “. . . even if all of the elements used are old, a new result, an unexpected result, a far more efficient result or a more economical result will satisfy the requirements of patentability”. See, e. g., The Barbed Wire Patent, 143 U.S. 275, 12 S.Ct. 443, 36 L.Ed. 154 (1892);3 Blaw-Knox Co. v. I. D. Lain Co., 230 F.2d 373 (7 Cir. 1956).4
There is substantial evidence to support the conclusion of the district court that the Gettelman snowthrower provided a unique solution to the clogging problem which had troubled designers of snow removal equipment and produced a result sought by others skilled in the art. The rearward positioning of the rotor so as to create a partial overlap with the feeder reel’s circumferential path of travel, produced results which were both unexpected and economically important.
The Supreme Court, in Graham, supra, 383 U.S. at 18, 86 S.Ct. at 694, noted that “What is obvious is not a question upon which there is likely to be uniformity of thought in every given factual context”. The diverging opinions of this court and the district court demonstrate the truth of that observation. While the obviousness issue is a close one, I would hold that the district court did not err in concluding that the subject matter claimed in the Gettelman patent was not obvious.
I would affirm.

. The district court recognized that there was “no dispute that the use of a feeder reel in conjunction with the higher speed rotor was not novel”; and that the “parallel positioning of the feeder reel and rotor axis, both transverse to the path of travel, was common as well”.


. Phelps testified in part:
“Q. Again, referring to the description in the Gettelman Patent, there is a statement that the rotor picks off snow from the feeder reel at a greater speed than such feeder reel can deliver such snow. To what does that— what meaning do you attribute to that statement?
“A. Well, that means there can be no snow left at any time in the center of the machine. There can be no clogging because the wheel that picks it off or paddles that pick it off have a greater capacity for getting it out of the way than the feeder reel has for feeding it in there.
“A. I’d like to add the snow’s in constant contact with mechanically-driven elements and that’s why I wish I thought of it first.
“Q. Are you referring then to the manner in which the feeder reel transmits snow to the high speed rotor?
“A. Yes.”


. In The Barbed Wire Patent, the Court held patentable the applicant’s method of producing barbed wire even though the difference between the appellant’s method and that disclosed by the prior art was slight. As the Court noted, appellant’s method proved to be a great commercial success. The Court stated, “There are many instances in the reported decisions of this court where a monopoly has been sustained in favor of the last of a series of inventors, all of whom were groping to attain a certain result, which only the last one of the number seemed able to grasp . ... It may be laid down as a general rule . that if a new combination and arrangement of known elements produce a new and beneficial result never attained before, it is evidence of invention.” 12 S.Ct. at 446, 36 L.Ed. at 158.


. In Blaw-Knox Co., this court held a mechanism for paving concrete highways patentable even though the specific elements comprising the mechanism were known in the art. The court found that the specific arrangement and placement of the elements in combination had never been suggested and, solved the problem that had confronted road builders. Id. 230 F.2d at 376.